Citation Nr: 0116426	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  94-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for acquired disability of 
the feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to October 
1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating action of the RO.  

Additionally, a hearing was held by another Member of the 
Board, sitting at the RO, in October 1995.  The case was then 
remanded by that Member of the Board for additional 
development of the record in March 1996.  

In a February 2001 letter, the veteran was informed that this 
other Member was no longer employed at the Board, and the 
veteran would be afforded an additional hearing if he so 
desired.  An April 2001 notation shows that the veteran has 
failed to reply to this letter.  

The veteran's original claim of service connection for a 
bilateral foot disorder was denied by the Board in a decision 
promulgated in September 1989.  Then, an attempt to reopen 
the claim was subsequently disallowed by the RO in an April 
1991 rating decision.  

While the RO has most recently identified the issue on appeal 
as stated on the preceding page, the Board will also 
undertake initial consideration of the question of whether 
new and material evidence had been submitted to reopen the 
claim as part of its overall review of the appeal.  



FINDINGS OF FACT

1.  New evidence has been received since the RO's April 1991 
decision that must be considered in order to fairly decide 
the merits of the claim.  

2.  The veteran currently is shown to have hypertkeratosis of 
the feet due to calluses caused by a congenital imbalance of 
each foot in the form of an uncompensated rear foot varus 
deformity.  

3.  The currently demonstrated bilateral congenital foot 
defect is not shown to have undergone an increase in severity 
beyond natural progression during active service.  

4.  The veteran's bilateral foot corns and calluses treated 
in service are shown to have unequivocally existed prior to 
that brief period of active duty.  

5.  The pre-existing bilateral foot corns and calluses are 
not shown to have undergone an increase in severity beyond 
natural progression during the veteran's brief active 
service.  



CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the 
veteran's claim of service connection for acquired foot 
disability is reopened.  38 U.S.C.A.§ 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).  

2.  The veteran's bilateral congenital defect manifested by 
imbalance of the foot due to an uncompensated rear foot varus 
deformity is not due to disease or injury that was aggravated 
by active service.  38 U.S.C.A. §1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  

3.  Any acquired disability manifested by corns and calluses 
clearly and unmistakably existed prior to the veteran's 
service.  38 U.S.C.A. §1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306 (2000).  

4.  Any pre-existing disability manifested by corns and 
calluses was not due to disease or injury that was aggravated 
by his active service. 38 U.S.C.A. §1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his currently manifested bilateral 
foot disability is the product of his active service from 
March to October 1977.  The Board first must determine 
whether sufficient evidence has been received to reopen the 
previously denied claim of service connection.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000);  38 C.F.R. § 20.1103 (2000).  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran's claim of service connection for a bilateral 
foot disorder was first denied in a September 1989 Board 
decision, which found that his bilateral corns and calluses 
treated during service were acute and transitory in nature, 
subsiding without residual disability.  An attempt to reopen 
the claim was denied in an April 1991 RO decision on that 
basis.  

The October 1999 report and the May 2000 addendum of the VA 
examination and reveal that the veteran was diagnosed with 
hyperkeratosis of the feet from calluses caused by a 
congenital imbalance of the foot in the form of an 
uncompensated rear foot varus deformity.  The examiner 
provided further comment in response to the specific concerns 
raised in the remand.  Specifically, the examiner concluded 
that "[a]t best, there is a 10 percent chance that  this 
condition was exacerbated by his military experience.  More 
likely the condition would have presented whether or not [the 
veteran] ever served in the military."  

This medical nexus evidence is new, both in that it has not 
previously been submitted, and that it presents new 
information.  It is also material to the veteran's claim.  
38 C.F.R. § 3.156(a) (2000).  

Thus, as new and material evidence has been presented, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991).  The 
Board must now determine whether service connection for the 
claimed foot disorder is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2000).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

However, mere congenital defects are not diseases or injuries 
for the purposes of VA disability benefits.  38 C.F.R. § 4.9 
(2000).  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, 
by means of clear and unmistakable evidence, that the defect 
in question had existed prior to entrance into service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  

Once a finding is made that a disability pre-existed service, 
the analysis turns to whether this disability was aggravated 
by such service.  There is a presumption of aggravation where 
the pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2000).  The Board 
notes that the determination of whether the preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283 (1994).  In addition, clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 U.S.C. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000); Akins v. Derwinski, 1 Vet.App. 228, 
232 (1991) (despite medical diagnosis listing glaucoma 
secondary to pre-existing cataract, without specific findings 
required to establish natural progression of the disease, the 
presumption of service aggravation is not rebutted, overruled 
on other grounds by Routen v. West, 142 F.3d 1434 (1998)).  

The veteran's entrance and exit medical examinations, dated 
January 1977 and September 1977, both show that his feet were 
clinically evaluated as normal.  A careful review of the 
record in this case shows that the service medical records 
include a May 1977 treatment note.  The examiner found that 
the veteran had bilateral corns on the lat[eral] and plantar 
sides of the 5th metatarsals.  That record shows that the 
veteran's feet were trimmed, and that he was given insoles.  

Subsequent to service, the record reveals a statement showing 
that the veteran was treated for corns in February 1984.  A 
June 1989 VA record shows that the veteran was treated for a 
painful callus, and that an X-ray examination reportedly 
revealed a dysplastic 5th metatarsal head.  A VA podiatry 
record of the save date shows that surgical debridement was 
recommended.  

A February 1993 VA X-ray report revealed tailors bunion 
deformity of the left foot.  An October 1995 record shows 
that bilateral bunions were assessed.  Multiple Social 
Security Administration and VA hospitalization records show 
that the veteran was extensively treated for another medical 
disorder, but do not show that he manifested a bilateral foot 
disorder.  A January 1998 VA treatment record shows that he 
was treated for a painful callus.  

The report of an October 1999 VA examinations shows that the 
veteran manifested tenderness to palpation of calluses of the 
plantar aspect of both feet.  The examiner noted that the 
veteran had been prescribed corrective footwear, but had 
reported to the examination wearing sneakers.  The examiner 
also found that there was a slight hammertoe deformity, noted 
from digits 2-5 bilaterally.  The X-ray examination 
reportedly revealed a deformity of the digital aspect of the 
5th metatarsal compatible with previous trauma, spurring at 
the talonavicular joint, and a small spur off of the plantar 
aspect of the calcaneus.  

The VA examiner made the specific finding that these x-ray 
findings show no deformity at the site where [the veteran] is 
complaining of pain.  The diagnosis was that of 
hyperkeratosis of the foot bilaterally from calluses caused 
by a congenital imbalance for the foot in the form of an 
uncompensated rear foot varus deformity.  

The VA examiner provided further comment in response to the 
specific concerns raised in the Remand by the Board.  
Specifically, the examiner reviewed the veteran's records and 
found that the veteran "had one visit to a podiatrist during 
his military service for the care of a callus of his feet 2 
months after his induction into the military.  At the time of 
this visit[,] the podiatrist debrided his calluses and 
provided him with insoles.  The calluses which [the veteran] 
ha[d] would have taken more than 2 months to grow to the 
point where it was painful enough to seek care.  The examiner 
next concluded that "[a]t best, there [was] a 10 percent 
chance that this condition was exacerbated by his military 
experience.  More likely the condition would have presented 
whether or not [the veteran] ever served in the military."  

Because the veteran's entrance examination shows that his 
feet were clinically evaluated as normal, he is presumed 
sound absent a showing that his calluses had existed prior to 
entrance into service.  

However, the Board finds, as a matter of fact, that the 
evidence clearly and unmistakably establishes that the 
veteran's corn and calluses had existed prior to his entrance 
into service.  38 U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.304(b) (2000).  

The October 1999 VA examination report is particularly 
probative in this regard.  The examiner conducted a review of 
the veteran's service medical records as well as obtaining an 
oral history and performing a physical examination.  The 
examiner first found that the veteran had a bilateral foot 
defect that was congenital in nature.  Although this 
competent statement itself serves to establish that the 
defect pre-existed service, mere congenital defects are not 
diseases or injuries for the purposes of receiving VA 
compensation benefits.  38 C.F.R. § 4.9 (2000).  

Second, the Board notes that symptoms of chronic disease from 
the date of enlistment, or so close thereto that the disease 
could not have originated in so short a period, will 
establish preservice existence thereof.  38 C.F.R. § 3.303(c) 
(2000).  

The VA examiner again made a specific finding that the 
actually demonstrated corn and calluses must have pre-existed 
service because it would have taken more than the 2 months 
the veteran had served for the condition to be painful enough 
to seek treatment.  

Now that it has been determined that the veteran had a 
congenital foot defect and corns and calluses prior to his 
service, the Board must decide whether the foot condition was 
aggravated by service.  The Board again finds the VA 
examiner's opinion to be highly probative in this regard.  

After studying the veteran's medical history and providing a 
physical examination, the VA examiner concluded that "[a]t 
best, there [was] a 10 percent chance that this condition was 
exacerbated by his military experience.  More likely the 
condition would have presented whether or not [the veteran] 
ever served in the military."  

Significantly, the remainder of the veteran's service medical 
records are negative for other complaints or treatment for 
either corns or calluses.  The separation examination shows 
only that the veteran's feet were clinically evaluated as 
normal.  On the report of the medical history compiled in 
conjunction with that examination, the veteran did not 
indicate that he was manifesting foot trouble.  Thus, as a 
matter of fact, the competent evidence does not serve to 
establish that the pre-existing foot condition underwent an 
increase in severity beyond normal progression during 
service.  Therefore, the Board find no basis for concluding 
that the pre-existing condition was aggravated by his active 
service.  

Additionally, although sporadic treatment for this various 
foot conditions is shown after service, there is of record no 
competent evidence linking any current acquired foot 
disability to disease or injury that was aggravated by active 
service.  

As the preponderance of the evidence is against the veteran's 
claim, it must be denied.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that 
VA's duties in this case have been fulfilled.  The RO has 
already made multiple requests for outstanding treatment 
records identified by the veteran.  There is no indication of 
any additional records which the RO failed to obtain.  

The RO also provided the veteran with an appropriate VA 
examination that included an opinion as to likely etiology of 
the claimed bilateral foot disorder.  He also was notified in 
the rating decision, as well as the Statement of the Case 
(SOC) of the evidence needed to substantiate his claim.  

The Board concludes in this regard that the discussions in 
the rating decision, SOC, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Thus, the Board finds that further development and further 
expending of VA's resources would serve not useful purpose in 
this case.  



ORDER

Service connection for acquired foot disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

